Citation Nr: 0207333	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  94-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.   

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left ankle disability.    

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
paroxysmal tachycardia, with Grade I systolic pulmonic 
murmur.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1956 to 
March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1992 confirmed rating action 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Seattle, Washington, which determined that 
new and material evidence had not been received to reopen the 
claims for service connection for the above captioned issues.                  

In February 1996 and May 1999 decisions, the Board remanded 
this case for additional development.  The case has been 
returned to the Board and is ready for appellate review. 

In a February 1999 decision letter, the RO notified the 
appellant that he was not eligible for nonservice-connected 
disability pension due to lack of war time service.  The 
appellant filed a Notice of Disagreement (NOD) in March 1999, 
and a Statement of the Case (SOC) was issued in September 
2000.  However, there is no evidence in the record that the 
appellant submitted a substantive appeal (VA Form 9).  
Accordingly, this issue is not before the Board for appellate 
consideration.  

The Board further observes that in August 2001, the appellant 
submitted VA Form 21-4138, Statement in Support of Claim.  At 
that time, he raised the issues of whether new and material 
evidence had been received to reopen a claim for service 
connection for the residuals of a brain contusion and whether 
new and material evidence had been received to reopen a claim 
for service connection for fungus of the left foot.  These 
issues have not been developed for appellate consideration 
and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an April 1986 rating decision, the RO denied the 
appellant's claims for entitlement to service connection for 
the residuals of a sacral contusion, entitlement to service 
connection for the residuals of an injury of the left ankle, 
and entitlement to service connection for paroxysmal 
tachycardia, with Grade I systolic pulmonic murmur.  The 
appellant was provided notice of the decision and his 
appellate rights.  He did not file an NOD with respect to any 
of the above issues.   

2.  In February 1992, the appellant requested that his claims 
for service connection for a low back disability, service 
connection for a left ankle disability, and service 
connection for paroxysmal tachycardia, with Grade I systolic 
pulmonic murmur, be reopened.  

3.  Evidence added to the record since the April 1986 rating 
action includes outpatient and inpatient treatment records 
from the VA Medical Center (VAMC) in American Lake, 
Washington, from February 1977 to September 1986, a copy of a 
letter from the Disabled American Veterans (DAV), dated in 
March 1979, a Discharge Summary from the VAMC in Walla Walla, 
Washington, showing that the appellant was hospitalized from 
January to March 1992, a private medical statement from P.M. 
Mickens, M.D., dated in December 1972, a duplicative copy of 
a private medical statement from W.H. Lohr, M.D., dated in 
August 1962, a VA Diseases of the Heart examination, dated in 
December 1996, and decisions from the Social Security 
Administration (SSA), dated in January 1967, October 1982, 
and November 1990, and copies of the medical records used to 
make the decisions, which included duplicative VA medical 
records, from March 1980 to September 1982, and private and 
SSA medical records, from June 1985 to September 1991.   

4.  In regard to the appellant's claim for service connection 
for a low back disability, evidence added to the record since 
the April 1986 rating decision, when viewed in conjunction 
with the evidence previously of record, is not cumulative and 
bears directly and substantially upon the specific matter 
under consideration (i.e., whether the appellant currently 
has a low back disability) and by itself or in conjunction 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.   

5.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current low back 
disability, diagnosed as moderately advanced spinal arthritis 
in the lumbar spine, and his period of active service, to 
specifically include his in-service low back injury, 
diagnosed as a contusion in the lower sacral region.   

6.  In regard to the appellant's claim for service connection 
for a left ankle disability, evidence added to the record 
since the April 1986 rating decision, when viewed in 
conjunction with the evidence previously of record, is not 
cumulative and bears directly and substantially upon the 
specific matter under consideration (i.e., whether the 
appellant's currently diagnosed left ankle disability is 
related to his period of active service) and by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current left ankle 
disability and his period of active service, to specifically 
include his in-service left ankle injury diagnosed as a soft 
tissue injury of the left ankle.  

8.  In regard to the appellant's claim for service connection 
for paroxysmal tachycardia, with Grade I systolic pulmonic 
murmur, the evidence listed above, which was added to the 
record since the April 1986 rating decision, does not bear 
directly and substantially upon the subject matter now under 
consideration (i.e., whether the appellant's pre-existing 
paroxysmal tachycardia, with Grade I systolic pulmonic 
murmur, was aggravated by his period of active service) and, 
when considered alone or together with all of the evidence, 
both old and new, has no significant effect upon the facts 
previously considered.  


CONCLUSIONS OF LAW

1.  The April 1986 rating decision, which denied the 
appellant's claims for entitlement to service connection for 
the residuals of a sacral contusion, entitlement to service 
connection for the residuals of an injury of the left ankle, 
and entitlement to service connection for paroxysmal 
tachycardia, with Grade I systolic pulmonic murmur, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001).  

2.  In regard to the appellant's claim for service connection 
for a low back disability, the evidence received since the 
unappealed April 1986 rating decision is new and material, 
and the claim for this benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(2001).

3.  A low back disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
Supp. 2001).

4.  In regard to the appellant's claim for service connection 
for a left ankle disability, the evidence received since the 
unappealed April 1986 rating decision is new and material, 
and the claim for this benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(2001).

5.  A left ankle disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
Supp. 2001).

6.  In regard to the appellant's claim for service connection 
for paroxysmal tachycardia, with Grade I systolic pulmonic 
murmur, the evidence received since the April 1986 rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Relevant Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

If a cardiovascular disease is manifest to a degree of 10 
percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In addition, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as "noted."  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 
3.306(a).

In an April 1986 rating decision, the RO denied the 
appellant's claims for entitlement to service connection for 
the residuals of a sacral contusion, entitlement to service 
connection for the residuals of an injury of the left ankle, 
and entitlement to service connection for paroxysmal 
tachycardia, with Grade I systolic pulmonic murmur.  There is 
no evidence of record showing that the appellant subsequently 
filed an NOD with respect to any of the above issues.   
38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.200, 20.302(a)(2001).  Therefore, the April 
1986 rating decision became final when the appellant did not 
file an NOD within one year of the date he was notified of 
that unfavorable determination.  38 U.S.C.A. § 7105(c)(West 
1991 & Supp. 2001).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify a claimant of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist claimants in 
obtaining evidence necessary to substantiate their claims.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) and the second sentence 
of 38 C.F.R. § 3.159(c), which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  Duty to Assist, 66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

The Board has given consideration to the provisions of the 
VCAA as it applies to this issue.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

With respect to claims filed prior to August 29, 2001, which 
includes this one, the VCAA appears to have left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether VA's duty to assist is fulfilled and 
proceed to evaluate the merits of that claim.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C. § 5103A(f).

It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.   
See 38 U.S.C. § 5103A(f).  Similarly, regulations 
implementing the VCAA are effective, with respect to the 
submission of new and material evidence, only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  Specifically, the Board notes that the regulation 
amended 38 C.F.R. § 3.156(a), which defines "new and 
material evidence" for VA adjudication purposes.  The 
changes to this regulation are, however, effective 
prospectively only for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Because the 
appellant's claim was filed well before that date, the former 
provisions of 38 C.F.R. § 3.156(a) are for application in 
this case.   

The precise parameters of the VCAA may be subject to judicial 
interpretation.  The Board believes that with respect to 
cases such as this, involving the matter of submission of new 
and material evidence, although VA's duty to assist appears 
to be circumscribed, the notice provisions of the VCAA are 
applicable.  

With respect to notice, the appellant has been provided with 
the requirements of law.  The Board believes that it is clear 
that the appellant has been accorded ample opportunity to 
present evidence and argument in support of his claim, 
including testifying at a personal hearing.  The Board 
concludes that the notice provisions of the VCAA have been 
satisfied with respect to this case.

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  





II.  Factual Background

The appellant's claims for entitlement to service connection 
for the residuals of a sacral contusion, entitlement to 
service connection for the residuals of an injury of the left 
ankle, and entitlement to service connection for paroxysmal 
tachycardia, with Grade I systolic pulmonic murmur, were all 
denied in an unappealed rating decision of April 1986.  At 
that time, the RO determined that although the appellant's 
service medical records showed that the appellant had been 
treated for a contusion to the lumbosacral spine, the 
remaining records, including his separation examination, were 
negative for any chronic residuals of the lumbosacral 
contusion and there was no evidence of any current residuals 
of a sacral contusion.  In addition, the RO determined that 
although the appellant's service medical records showed that 
he had suffered a soft tissue injury to the left ankle due to 
a twist, the remaining records, including his separation 
examination, were negative for any chronic residuals of the 
left ankle injury, and there was no evidence of any current 
residuals of a left ankle injury.  The RO also noted that the 
appellant had reported that he had recently fractured his 
left ankle at a VAMC, subsequent to service, but had failed 
to provide any medical evidence of the claimed left ankle 
fracture.  In addition, the RO reported that at the time of 
the appellant's induction into the military, it was noted 
that he had a Grade I systolic pulmonic murmur.  Paroxysmal 
tachycardia was also noted.  Thus, the RO concluded that the 
appellant's paroxysmal tachycardia, with Grade I systolic 
pulmonic murmur, pre-existed service and that there was no 
evidence that such disorder was aggravated during service.  
As set forth earlier, the April 1986 rating decision became 
final.   

The evidence of record at the time of the April 1986 rating 
decision consisted of the appellant's service medical 
records, a VA Hospital Summary, showing that the appellant 
was hospitalized from April to May 1970, a private medical 
statement from Dr. Lohr, dated in August 1962, a private 
medical statement from Dr. Mickens, dated in July 1977, and 
outpatient and inpatient treatment records from the VAMC in 
Tacoma, Washington, dated in February 1982 and March 1985. 

The appellant's service medical records show that upon his 
enlistment examination, the appellant's heart was clinically 
evaluated as "abnormal".  At that time, it was noted that 
the appellant had a pulmonic systolic murmur, Grade I, but 
that he had no history of symptomatology referable to his 
heart and that there was no evidence of any organic heart 
disease.  The appellant's pulmonic systolic murmur Grade I 
was not considered disabling and he was found to be 
physically qualified for enlistment.  The records reflect 
that on February 26, 1956, the appellant was treated after 
complaining of heart pain.  At that time, he stated that he 
had been performing several "jumps," when he developed 
precordial pain.  Following the physical examination, he was 
diagnosed with tachycardia.  The records show that on 
November 30, 1956, the appellant was hospitalized after he 
was allegedly found in a semi-stuporous condition.  At that 
time, the appellant stated that he had been walking when he 
suddenly developed a sharp stabbing precordial pain and 
"blacked out."  Upon admission, his diagnosis was 
undetermined (cardiac arrhythmia).  While he was 
hospitalized, he underwent an electrocardiogram (EKG) which 
was normal.  The examiner noted that they were at a loss to 
explain the appellant's episode and that in the absence of 
physical findings, the possibility of an acute anxiety attack 
needed to be considered.  Upon his discharge, he was 
diagnosed with cardiac arrhythmia which was "in the line of 
duty," not due to own misconduct.    

The appellant's service medical records show that on May 26, 
1958, the appellant was hospitalized after fainting and 
striking his head.  Upon admission, he underwent a physical 
examination which was normal, with the exception of his heart 
which showed a Grade II murmur in the third and fourth left 
interspace, with P2 greater than A2.  Upon discharge, the 
examining physician noted that the appellant's heart murmur 
was probably functional but that organic etiology could not 
be ruled out.  It was felt, however, that it was of no 
clinical consequence at the present.  The examiner also noted 
that the appellant had recently re-enlisted and it was the 
examiner's opinion that he could return for full duty.  

According to the appellant's service medical records, in 
October 1959, the appellant was hospitalized for three days 
after injuring his back.  Upon admission, it was noted that 
the appellant had been accidentally kicked in the lower 
sacral region.  The physical examination revealed acute 
tenderness in the carococcygeal region.  There was no 
paravertebral muscle spasm.  X-rays of the lumbosacral region 
revealed no abnormalities.  While the appellant was 
hospitalized, he was treated conservatively and gradually 
improved.  Upon his discharge, the appellant was entirely 
asymptomatic and fully ambulatory.  The diagnosis was of a 
contusion in the lower sacral region.   

The appellant's service medical records show that on November 
20, 1959, the appellant was treated after complaining that he 
had twisted his left ankle on a broken sidewalk.  At that 
time, it was noted that his left ankle was swollen.  An x-ray 
of the appellant's left ankle was interpreted as showing no 
obvious fracture or other bony pathology.  There was soft 
tissue swelling over the lateral malleolus.  The impression 
was of a soft tissue injury of the left ankle.  In February 
1962, the appellant underwent a separation examination.  At 
that time, his heart, lower extremities, and spine and other 
musculoskeletal, were all clinically evaluated as "normal".   

A VA Hospital Summary shows that the appellant was 
hospitalized from April to May 1970 for unrelated disorders.  
While the appellant was hospitalized, he underwent a physical 
examination.  In regard to the appellant's cardiovascular 
system, it was noted that his heart was not enlarged to 
palpation or percussion and sounds were of good quality.  
There were no murmurs or thrills.  In regard to the 
appellant's back, it was noted that there was no asymmetry.  

A private medical statement from Dr. Lohr, dated in August 
1962, shows that at that time, Dr. Lohr stated the appellant 
was completely and totally disabled and a medical indigent.  
According to Dr. Lohr, the appellant was mentally incompetent 
and as such, his wife would be handling his affairs.  

In a private medical statement from Dr. Mickens, dated in 
July 1977, Dr. Mickens indicated that he was the appellant's 
physician before he went into the service and that at that 
time, there was no symptoms of physical or mental illness.  
According to Dr. Mickens, in March 1962, he had examined the 
appellant and found him to be psychosomatic.  

On March 17, 1986, the RO received outpatient and inpatient 
treatment records from the Tacoma VAMC, dated in February 
1982 and March 1985.  The outpatient treatment records show 
that in February 1982, the appellant was treated after 
injuring his left ankle.  At that time, he stated that he had 
fallen on some stairs and turned his left ankle and 
subsequently developed swelling and pain.  He gave a history 
of a fractured left pelvis with a fractured left ankle.  The 
physical examination showed that there was modest swelling 
over both alleoli, with tenderness greatest over the medial 
malleolus, just distal to the lateral malleolus.  Sensation 
was intact.  The assessment was of an ankle sprain.  An x-ray 
of the appellant's left ankle was interpreted as showing soft 
tissue swelling over both malleoli.  There was a questionable 
lucency in the "lateral malleolus inferior-laterally," and 
an undisplaced fracture in that region could not be 
completely ruled out.  No other abnormality was seen.  

The Tacoma VAMC records also reflect that the appellant was 
hospitalized for approximately 11 days in March 1985.  Upon 
admission, he had numerous complaints, including a backache.  
The appellant's wife stated that the appellant had organic 
brain syndrome, secondary to a trauma 18 years ago, and 
chronic pain syndrome, status post left pelvic fracture with 
foot drop, status post back surgery with chronic pain.  The 
appellant was evaluated for his back pain and it was 
recommended that he receive medical management of his pain.  
Upon his discharge, the pertinent diagnosis was of status 
post back surgery with chronic pain syndrome.  

Pertinent evidence submitted subsequent to the April 1986 
rating action includes outpatient and inpatient treatment 
records from the American Lake VAMC, from February 1977 to 
September 1986, a copy of a letter from the DAV, dated in 
March 1979, a Discharge Summary from the Walla Walla VAMC, 
showing that the appellant was hospitalized from January to 
March 1992, a private medical statement from Dr. Mickens, 
dated in December 1972, a duplicative copy of a private 
medical statement from Dr. Lohr, dated in August 1962, a VA 
Diseases of the Heart examination, dated in December 1996, 
and decisions from the SSA, dated in January 1967, October 
1982, and November 1990, and copies of the medical records 
used to make the decisions, which included duplicative VA 
medical records, from March 1980 to September 1982, and 
private and SSA medical records, from June 1985 to September 
1991.

In November 1986, the RO received outpatient and inpatient 
treatment records from the American Lake VAMC, from February 
1977 to September 1986.  The records show that the appellant 
was hospitalized from February to June 1977 for psychiatric 
problems.  Upon admission, it was noted that in 1967, the 
appellant was seriously injured in an automobile accident.  
The physical examination showed limited movement of the left 
hip and pain in articulation of the lower back, secondary to 
trauma.  An x-ray of the appellant's lumbosacral spine, dated 
in March 1977, was interpreted as showing some rotoscoliosis 
presumably in part on a compensatory basis from previous 
fractures of the ilium, pubis, and ischium on the left.  No 
intrinsic abnormality of the lumbar spine was noted, other 
than slight scoliosis.  During one episode of psychotic 
behavior while the appellant was hospitalized, he jumped over 
a fence and fractured his left ankle.  It was noted that his 
left ankle fracture was treated with immobilization and 
healed uneventfully.  Upon his discharge, the pertinent 
diagnoses included status post hip and pelvis fracture and 
left ankle sprain.

The American Lake VAMC records reflect that the appellant was 
hospitalized from January to February 1979 after complaining 
of right back and radicular leg pain.  Upon admission, he 
stated that three days ago, he had fallen down some stairs 
and had subsequently developed right low back pain.  
Lumbosacral spine films showed narrowing at L4-5 and old 
degenerative changes of the pelvis.  Electromyography (EMG) 
results were interpreted as showing a right S1 radiculopathy.  
During the appellant's hospitalization, he underwent an L5-S1 
laminectomy and diskectomy on the right.  Upon his discharge, 
the pertinent diagnosis was of right L4-5 and L5-S1 herniated 
nucleus pulposus, status post L5-S1 laminectomy and disc 
removal.  

According to the American Lake VAMC records, the appellant 
was hospitalized from March to April 1986.  Upon admission, 
he stated that he had had back pain since the early 1960's 
while he was in the Marines, stemming from a fall injury in 
which he bruised his back.  The appellant also indicated that 
during service, he suffered a left ankle injury which had 
never completely recovered, and had episodes of tachycardia, 
palpitations, and syncope.  He noted that in 1966, he was 
involved in a motor vehicle accident in which he sustained a 
closed head injury and pelvic fracture which resulted in a 
left leg discrepancy.  According to the appellant, in 1980, 
he had a worsening of his acute back pain and underwent a 
diagnostic evaluation which revealed evidence for an S1 
radiculopathy due to a ruptured disc.  The appellant reported 
that in 1980, he underwent a laminectomy with some subsequent 
decrease in his pain.  He revealed that over the past 12 
months, he had sustained repeated falls, mostly related to 
his ankle instability, which resulted in worsening back pain.  

During the appellant's hospitalization, he underwent a 
physical examination.  The cardiac examination showed regular 
S1 and S2, with a 2/6 systolic ejection murmur at the left 
sternal border.  No S3 click was heard.  The musculoskeletal 
examination was notable for limitation of range of motion by 
pain.  The appellant had severe laxity of his left ankle in 
all directions.  Examination of the appellant's back revealed 
palpable tenderness from L4 down to the coccyx on the 
midline.  A healed surgical scar was present from L1 to L5.  
There was paraspinal tightness and the appellant had a 
diminished lumbar lordosis and a slight left scoliosis.  In 
regard to the appellant's back, the examining physician 
stated that the appellant had a multifactorial etiology for 
his low back pain.  The examiner stated that by history, the 
appellant's back pain stemmed back to the late 1950's and 
early 1960's while in the military during which time he 
reported having fallen.  According to the examiner, the pain 
clearly seemed to have been exacerbated by his motor vehicle 
accident in which he sustained a pelvic fracture and had 
mechanical deformities in his gait from his leg length 
discrepancy, and accelerated degenerative changes in his 
lower back.  The examiner further noted that the appellant 
was status post laminectomy for a ruptured nucleus pulposus 
in 1980, and had residual pain since that time.  According to 
the records, while the appellant was hospitalized, he 
underwent physical therapy.  At that time, the examining 
physician noted that the appellant had a long history of 
somatic complaints dating back to 1962, at the time of his 
discharge from the Marines.  The examiner stated that the 
appellant's history was significant for history of repeated 
left ankle injuries leaving him with ligamentous laxity in 
the left ankle.  Upon his discharge, the pertinent diagnoses 
included chronic low back pain, status post laminectomy, and 
left ankle ligamentous laxity.   

In February 1992, the appellant submitted a copy of a March 
1979 letter from the DAV, the appellant's representative at 
that time.  In the letter, the DAV stated that they had 
reviewed the appellant's service medical records and had 
determined that they showed that he had tachycardia.  
According to the DAV, the records also indicated that he had 
suffered contusions to his lower sacral spine and a twisted 
left ankle.  

A Discharge Summary from the Walla Walla VAMC shows that the 
appellant was hospitalized from January to March 1992.  Upon 
admission, it was noted that he had a history of severe 
injuries to his left leg, pelvis, and left ankle from an 
accident of unknown type during the service in 1961.  It was 
also noted that the appellant's old medical records were not 
currently available.  In addition, it was indicated that in 
1966, the appellant was in a motor vehicle accident when he 
received another blow to his left side, again re-injuring his 
left leg and crushing his pelvis, damaging his hip.  The 
appellant was admitted for control of his chronic pain 
syndrome.  Upon physical examination, the appellant's heart 
was irregular, with a grade 2 out of 6 systolic ejection 
murmur at the left base.  The heart was not enlarged.  An x-
ray of the appellant's lumbosacral spine was interpreted as 
showing dorsolumbar rotoscoliosis, post-traumatic 
degenerative joint disease at L4-5 and S1, degenerative disk 
disease at L4-L5, L5-S1, and post-traumatic fusion of the 
lower portion of the left sacroiliac joint.  Upon his 
discharge, the pertinent diagnoses included the following: 
(1) severe multiple left leg injuries, status post fracture, 
(2) chronic pain syndrome from above injuries, and (3) heart 
murmur, possibly pulmonic stenosis.  

In December 1992, the RO received a private medical statement 
from Dr. Mickens, dated in December 1972.  In the statement, 
Dr. Mickens indicated that the appellant was totally 
disabled.  

In February 1993, the RO received a duplicative copy of a 
private medical statement from Dr. Lohr, dated in August 
1962.  

In April 1993, a hearing was conducted at the RO.  However, 
at that time, the appellant offered no testimony with regard 
to the relevant issues.  See Transcript (T.) at page (pg.) 
14.     

In July 1995, a hearing was conducted at the RO before the 
undersigned Board member.  However, at that time, the 
appellant again offered no testimony with regard to the 
relevant issues. 

In December 1996, the appellant underwent a VA Diseases of 
the Heart examination.  The examining physician noted that 
the appellant's enlistment physical examination, dated in 
September 1955, did not show that he had any evidence of 
heart disease at that time, although some subsequent reports 
were found to be showing some systolic murmurs.  At present, 
the appellant did not have any cardiovascular complaints, 
except that he noted that he had been told that his heart was 
not working very well.  The examiner indicated that the 
appellant was a poor historian and that his wife provided 
most of the history.  The physical examination showed that 
the appellant was not short of breath.  His heart rate was 70 
beats per minute with a regular sinus rhythm, and his blood 
pressure was 116/70.  The appellant's lungs were clear to 
auscultation and percussion on both sides, and there were no 
gross murmurs heard in the heart.  There were no gallops, and 
there was no precordial tenderness.  A chest x-ray was 
interpreted as showing no cardiomegaly, and the lungs were 
clear.  The electroencephalogram (EEG) was reported to be 
normal, with no asymmetry, and the electrocardiogram (EKG) 
was also normal.  

In May 1998, the RO received decisions from the Social 
Security Administration, dated in January 1967, October 1982, 
and November 1990, and copies of the medical records used to 
make the decisions, which included duplicative VA medical 
records, from March 1980 to September 1982, and private and 
SSA medical records, from June 1985 to September 1991.  At 
the time of the January 1967 decision, the SSA determined 
that the appellant was disabled under the Social Security Act 
and was thereby entitled to SSA benefits.  According to the 
SSA decision, the appellant had been diagnosed with chronic 
brain syndrome associated with brain trauma, with neurotic 
depressive reaction, and had been disabled since January 
1966.  In the October 1982 and November 1990 decisions, the 
SSA determined that the appellant should continue to receive 
disability benefits, and his primary diagnoses included post 
concussion syndrome and intracranial injury, and his 
secondary diagnosis was of chronic brain syndrome.  

The SSA records include a private medical statement from M.N. 
Dhruva, M.D., dated in August 1988, which shows that at that 
time, Dr. Dhruva indicated that he had recently examined the 
appellant.  Dr. Dhruva stated that the appellant had a rather 
longstanding history of low back symptomatology dating back 
to 1962 when he was in the service and injured his low back.  
According to Dr. Dhruva, the appellant was treated as having 
a low back strain.  In 1979, the appellant had a fracture of 
the lumbar spine and had subsequent surgery for removal of 
right fracture bone.  The appellant indicated that his 
present symptomatology dated back to an altercation in June 
1988.  According to the appellant, at that time, he was 
assaulted by a police officer and thrown to the ground, 
injuring his back.  He noted that at present, he had low back 
pain.  Following the physical examination, Dr. Dhruva stated 
that the appellant had moderately advanced spinal arthritis 
in the lumbar spine.  According to Dr. Dhruva, there was no 
clear-cut evidence of single nerve root compression.   

The SSA records also reflect that in September 1990, the 
appellant underwent a private examination.  At that time, he 
complained of chronic back pain.  The examining physician 
stated that he was unable to get any type of history from the 
appellant.  The examiner stated that it appeared that the 
appellant hurt his leg in the service and had "some kind of 
problem."  Following the physical examination, the pertinent 
diagnosis was of status chronic back pain.  

III.  Analysis

A.  New and Material Evidence

A Low Back Disability

The Board has reviewed the evidence submitted since the April 
1986 rating decision and has determined that the outpatient 
and inpatient treatment records from the American Lake VAMC, 
from February 1977 to September 1986, the private medical 
statement from Dr. Dhruva, dated in August 1988, and the 
Discharge Summary from the Walla Walla VAMC, showing that the 
appellant was hospitalized from January to March 1992, are 
all "new and material."  The above evidence is "new" in 
that it was not of record at the time of the RO's denial in 
April 1986.  Moreover, the above evidence is "material" 
because it is probative of the issue at hand, which is 
whether the appellant currently has a low back disability.  

The outpatient and inpatient treatment records from the 
American Lake VAMC show that in January 1979, the appellant 
was diagnosed with a right L4-5 and L5-S1 herniated nucleus 
pulposus and underwent an L5-S1 laminectomy and diskectomy on 
the right.  The records further show that in April 1986, the 
appellant was diagnosed with chronic low back pain, status 
post laminectomy.  In addition, the private medical statement 
from Dr. Dhruva, dated in August 1988, shows that at that 
time, Dr. Dhruva indicated that the appellant had moderately 
advanced spinal arthritis in the lumbar spine.  Moreover, the 
Discharge Summary from the Walla Wall VAMC shows that during 
the appellant's hospitalization, from January to March 1992, 
an x-ray of his lumbosacral spine was interpreted as showing 
dorsolumbar rotoscoliosis, post-traumatic degenerative joint 
disease at L4-5 and S1, degenerative disk disease at L4-L5, 
L5-S1, and post-traumatic fusion of the lower portion of the 
left sacroiliac joint.  

As previously stated, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, in light of the above, it is the 
Board's determination that the outpatient and inpatient 
treatment records from the American Lake VAMC, from February 
1977 to September 1986, the private medical statement from 
Dr. Dhruva, dated in August 1988, and the Discharge Summary 
from the Walla Walla VAMC, showing that the appellant was 
hospitalized from January to March 1992, are all "new and 
material."  Accordingly, the appellant's claim for service 
connection for a low back disability is reopened.  


A Left Ankle Disability

The Board has reviewed the evidence submitted since the April 
1986 rating decision and has determined that the outpatient 
and inpatient treatment records from the American Lake VAMC, 
from February 1977 to September 1986, are "new and 
material."  The above evidence is "new" in that it was not 
of record at the time of the RO's denial in April 1986.  
Moreover, the above evidence is "material" because it is 
probative of the issue at hand, which is whether the 
appellant's currently diagnosed left ankle disability is 
related to his period of active service.  In this regard, the 
Board notes that at the time of the April 1986 rating 
decision, the RO determined that although the appellant's 
service medical records showed that he had suffered a soft 
tissue injury to the left ankle due to a twist, the remaining 
records, including his separation examination, were negative 
for any chronic residuals of the left ankle injury, and there 
was no evidence of any current residuals of a left ankle 
injury.  However, the Board notes that in March 1986, prior 
to the April 1986 rating decision, the RO had received 
outpatient and inpatient treatment records from the Tacoma 
VAMC which showed that in February 1982, the appellant was 
diagnosed with an ankle sprain.  Thus, the probative issue at 
hand is whether the appellant's currently diagnosed left 
ankle disability is related to his period of active service.   

The outpatient and inpatient treatment records from the 
American Lake VAMC show that the appellant was hospitalized 
from March to April 1986.  While he was hospitalized, the 
examiner noted that the appellant had a long history of 
somatic complaints dating back to 1962, at the time of his 
discharge from the Marines.  The examiner also noted that the 
appellant's history was significant for a history of repeated 
left ankle injuries leaving him with ligamentous laxity in 
the left ankle.  Upon his discharge, the pertinent diagnosis 
included left ankle ligamentous laxity.   

As previously stated, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, to the extent that the above 
evidence suggests that the appellant's left ankle ligamentous 
laxity dated back to the time of his discharge from the 
military, it is the Board's determination that the outpatient 
and inpatient treatment records from the American Lake VAMC, 
from February 1977 to September 1986, are "new and 
material."  Accordingly, the appellant's claim for service 
connection for a left ankle disability is reopened.


Paroxysmal Tachycardia, with Grade I 
Systolic Pulmonic Murmur

In the instant case, it appears that the appellant 
essentially contends that his pre-existing paroxysmal 
tachycardia, with Grade I systolic pulmonic murmur, was 
aggravated by his period of active service.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his pre-
existing paroxysmal tachycardia, with Grade I systolic 
pulmonic murmur, was aggravated by his period of active 
service is not competent evidence and cannot constitute 
competent medical evidence with which to reopen a claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In any event, 
his contention that his pre-existing paroxysmal tachycardia, 
with Grade I systolic pulmonic murmur, are cumulative of his 
previous contentions at the time of his prior claim.     

In regard to the evidence submitted in support of reopening 
the appellant's claim of service connection for paroxysmal 
tachycardia, the duplicative copy of a private medical 
statement from Dr. Lohr, dated in August 1962, is not "new" 
in that it was of record at the time of the RO's denial in 
April 1986.  Moreover, although the remaining evidence 
submitted subsequent to the April 1986 rating action is 
"new" in that it was not of record at the time of the RO's 
denial in April 1986, it is not so significant that it 
addresses the specific matter under consideration, which is 
whether the appellant's pre-existing paroxysmal tachycardia, 
with Grade I systolic pulmonic murmurs, was aggravated by his 
period of active service.  

As previously stated, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, upon a review of the "new" 
evidence, the Board notes that while the evidence shows that 
the appellant has undergone cardiovascular examinations, 
including an examination which was conducted while he was 
hospitalized at the Walla Walla VAMC, from January to March 
1992, which showed that his heart was irregular, with a grade 
2 out of 6 systolic ejection murmur at the left base, the 
evidence does not show that the appellant's pre-existing 
paroxysmal tachycardia, with Grade I systolic pulmonic 
murmurs, was aggravated by his period of active service.  
Therefore, in light of the above, because the "new" 
evidence is not so significant that it addresses the specific 
matter under consideration, which is whether the appellant's 
pre-existing paroxysmal tachycardia, with Grade I systolic 
pulmonic murmur, was aggravated by his period of active 
service, it is not material.  Id.    

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim for service connection for paroxysmal 
tachycardia, with Grade I systolic pulmonic murmur.  Id.  He 
has presented no new, significant evidence showing that his 
pre-existing paroxysmal tachycardia, with Grade I systolic 
pulmonic murmur, was aggravated by his period of active 
service.  Therefore, in light of the above, because the 
additional evidence is not new and material, his claim must 
be denied.        

B.  Initial Matters

As previously stated, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs with respect to notice and the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5103A (West Supp. 
2001); See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The evidence of record 
includes that appellant's service medical records, a private 
medical statement from Dr. Lohr, dated in August 1962, a VA 
Hospital Summary, showing that the appellant was hospitalized 
from April to May 1970, private medical statements from Dr. 
Mickens, dated in December 1972 and July 1977, a copy of a 
letter from the DAV, dated in March 1979, outpatient and 
inpatient treatment records from the American Lake VAMC, from 
February 1977 to September 1986, outpatient and inpatient 
treatment records from the Tacoma VAMC, dated in February 
1982 and March 1985, a Discharge Summary from the VAMC in 
Walla Walla, Washington, showing that the appellant was 
hospitalized from January to March 1992, and decisions from 
the Social Security Administration (SSA), dated in January 
1967, October 1982, and November 1990, and copies of the 
medical records used to make the decisions, which included 
duplicative VA medical records, from March 1980 to September 
1982, and private and SSA medical records, from June 1985 to 
September 1991.  

In August 2001, the appellant submitted VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  At that time, he indicated 
that he was currently receiving treatment at the Seattle VAMC 
for a spine injury and a left ankle disability.  He reported 
that the Seattle VAMC provided braces for support of his 
ankle.  In addition, he noted that was receiving treatment 
for his back condition as the result of his spinal surgery.  
In this regard, the Board recognizes that the claims file 
does not contain any outpatient treatment records from the 
Seattle VAMC.  VA has constructive notice of those records.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, the 
Board does not find that associating those records with the 
claims file is in order at this time since there is no 
indication that those records contain any information that is 
relevant - that is, there is no indication that the records 
refer to a nexus, or link, between either the appellant's 
current low back disability or his current left ankle 
disability, and service.  When there is no showing of the 
relevance of outstanding records, there is no duty to assist.  
See Counts v. Brown, 6 Vet. App. 473 (1994).

In light of the above, it is the Board's determination that 
there is no indication that there are additional documents 
that have not been obtained and would be pertinent to the 
present claims.  The appellant has been accorded the 
opportunity to present evidence and argument in support of 
the claims, including at a personal hearing and a hearing 
before the undersigned Board Member.  The Board also 
concludes that the discussions in the rating decisions, the 
statement of the case, the supplemental statements of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal have in effect informed him 
of the information and evidence that would be needed to 
substantiate his claims and comply with the VA's notification 
requirements.  See 38 U.S.C.A. § 5103.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO has met its duty 
to assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 
2001).  No further development is required in order to comply 
with VA's duty to assist.

C.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

The Court has held that in order to establish service 
connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); See also Rose v. West, 11 Vet. App. 169, 171 (1998).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

In addition, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

To summarize, the appellant contends that during service, he 
injured his lower back after falling down.  The appellant 
also maintains that during service, he suffered a left ankle 
injury.  He states that following the above injuries, he 
developed chronic low back and left ankle pain.  According to 
the appellant, at present, he continues to suffer from 
chronic low back and left ankle pain, with left ankle laxity.  
In this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his current low back and left ankle disabilities are related 
to his period of active service, is not competent evidence. 


A Low Back Disability

In the instant case, it is the Board's determination that the 
appellant's current low back disability, diagnosed as 
moderately advanced spinal arthritis in the lumbar spine, was 
not incurred in or aggravated by service.  In this regard, 
the Board recognizes that according to the appellant's 
service medical records, in October 1959, the appellant was 
hospitalized for three days after injuring his back.  At that 
time, the physical examination revealed acute tenderness in 
the carococcygeal region.  However, there was no 
paravertebral muscle spasm, and x-rays of the lumbosacral 
region revealed no abnormalities.  In addition, while the 
appellant was hospitalized, he was treated conservatively and 
gradually improved.  Upon his discharge, it was noted that 
the appellant was entirely asymptomatic and fully ambulatory.  
The diagnosis was of a contusion in the lower sacral region.  
The Board notes that the remaining records are negative for 
any complaints or findings of a low back disability.  
Moreover, the appellant's separation examination, dated in 
February 1962, shows that at that time, the appellant's spine 
and other musculoskeletal were all clinically evaluated as 
"normal."  

The first post-service medical evidence of any low back 
disability is in March 1977, approximately 15 years after the 
appellant's separation from the military.  Outpatient and 
inpatient treatment records from the American Lake VAMC 
reflect that in March 1977, an x-ray of the appellant's 
lumbosacral spine was interpreted a showing some 
rotoscoliosis, presumably in part on a compensatory basis 
from previous fractures of the ilium, pubis, and ischium on 
the left.  However, no intrinsic abnormality of the lumbar 
spine was noted, other than slight scoliosis.  The American 
Lake VAMC records further reflect that in January 1979, the 
appellant was diagnosed with a right L4-5 and L5-S1 herniated 
nucleus pulposus, and underwent an L5-S1 laminectomy and 
diskectomy on the right.  

The Board recognizes that in an August 1988 private medical 
statement from Dr. Dhruva, Dr. Dhruva indicated that the 
appellant had a rather longstanding history of low back 
symptomatology dating back to 1962 when he was in the service 
and injured his low back.  Dr. Dhruva also indicated that in 
1979, the appellant had a fracture of the lumbar spine and 
had subsequent surgery for removal of right fracture bone.  
According to Dr. Dhruva, the appellant currently had 
moderately advanced spinal arthritis in the lumbar spine.  In 
addition, while the appellant was hospitalized at the 
American Lake VAMC, from March to April 1986, the examining 
physician stated that by history, the appellant's current low 
back pain stemmed back to the late 1950's and early 1960's 
while in the military during which time he reported having 
fallen.  The examiner indicated that the appellant's low back 
pain was exacerbated after he was involved in a motor vehicle 
accident in which he sustained a pelvic fracture.  According 
to the examiner, the appellant was also status post 
laminectomy for a ruptured nucleus pulposus in 1980, and had 
residual pain since that time.  

In the instant case, the Board notes that although the 
appellant contends that following his in-service back injury, 
he continued to suffer from low back pain, the appellant's 
service medical records show that after he was treated for 
his back injury, it was noted that he was entirely 
asymptomatic and fully ambulatory.  Moreover, the remaining 
records, including his February 1962 separation examination, 
are negative for any complaints or findings of a low back 
disability.  Furthermore, as stated above, the first post-
service medical evidence of any low back disability is in 
March 1977, approximately 15 years after the appellant's 
separation from the military.  Thus, to the extent that Dr. 
Dhruva and the examiner from the appellant's period of 
hospitalization at the American Lake VAMC indicate that the 
appellant's current low back disability originated during his 
period of active service, given that their opinions were not 
based on fully factual foundations and do not appear to be 
based on a review of the entire available medical evidence, 
the Board finds that such opinions lack credibility, and are 
therefore, of little probative value as to the issue of 
service connection.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
("It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence"); see also 
Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993) (An opinion 
based on an inaccurate factual premise has no probative 
value).

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau, 2 Vet. 
App. at 141, 143.  The Board notes that while the evidence of 
record shows that the appellant has a current low back 
disability, diagnosed as moderately advanced spinal arthritis 
in the lumbar spine, there is no competent medical evidence 
of record that establishes a nexus, or link, between any 
currently diagnosed low back disability, and the appellant's 
period of active service, to specifically include his in-
service low back injury, diagnosed as a contusion in the 
lower sacral region.  The appellant has not provided any 
credible medical statements that would etiologically link his 
low back disability with active duty service.  Therefore, in 
light of the above, the Board concludes that a low back 
disability was not incurred in or aggravated by service.  
Accordingly, service connection for a low back disability is 
denied.     

A Left Ankle Disability

In the instant case, it is the Board's determination that the 
appellant's current left ankle disability was not incurred in 
or aggravated by service.  In this regard, the Board 
recognizes that according to the appellant's service medical 
records, in November 1959, the appellant was treated after 
twisting his left ankle.  At that time, an x-ray of the 
appellant's left ankle was interpreted as showing no obvious 
fracture or other bony pathology.  There was soft tissue 
swelling over the lateral malleolus.  The impression was of a 
soft tissue injury of the left ankle.  However, the Board 
notes that the remaining records, including the February 1962 
separation examination, are negative for any complaints or 
findings of a left ankle disability. 

The first post-service evidence of a left ankle disability 
was during the appellant's hospitalization at the American 
Lake VAMC, from February to June 1977, approximately 15 years 
after his separation from the military.  According to the 
American Lake VAMC records, while the appellant was 
hospitalized, he jumped over a fence and fractured his left 
ankle.  At that time, it was noted that his left ankle 
fracture was treated with immobilization and healed 
uneventfully.  Upon his discharge, the pertinent diagnosis 
was of a left ankle sprain.  In addition, the Tacoma VAMC 
records reflect that in February 1982, the appellant was 
treated after injuring his left ankle.  The assessment was of 
an ankle sprain.  

The Board recognizes that while the appellant was 
hospitalized at the American Lake VAMC, from March to April 
1986, the examiner noted that the appellant had a long 
history of somatic complaints dating back to 1962, at the 
time of his discharge from the Marines.  The examiner also 
noted that the appellant's history was significant for a 
history of repeated left ankle injuries leaving him with 
ligamentous laxity in the left ankle.  Upon his discharge, 
the pertinent diagnosis was of left ankle ligamentous laxity.

In the instant case, the Board notes that although the 
appellant contends that following his in-service left ankle 
injury, he continued to suffer from left ankle pain and 
subsequently developed left ankle laxity, the appellant's 
service medical records, including his February 1962 
separation examination, are negative for any complaints or 
findings of a left ankle disability after his treatment for a 
left ankle injury.  Furthermore, as stated above, the first 
post-service medical evidence of any left ankle disability is 
in February 1977, approximately 15 years after the 
appellant's separation from the military.  At that time, the 
appellant fractured his left ankle.  In addition, in February 
1982, he suffered a left ankle sprain.  Thus, to the extent 
that the examiner from the appellant's period of 
hospitalization at the American Lake VAMC indicated that the 
appellant's current left ankle disability originated during 
his period of active service, given that his opinion was not 
based on a fully factual foundation and does not appear to be 
based on a review of the entire available medical evidence, 
the Board finds that such opinion lacks credibility, and is 
therefore, of little probative value as to the issue of 
service connection.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Hayes, 5 Vet. App. at 60, 69 ("It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence"); see also Reonal, 5 Vet. 
App. at 458, 460- 61 (An opinion based on an inaccurate 
factual premise has no probative value).

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau, 2 Vet. 
App. at 141, 143.  The Board notes that while the evidence of 
record shows that the appellant has a current left ankle 
disability, there is no competent medical evidence of record 
that establishes a nexus, or link, between any currently 
diagnosed left ankle disability and the appellant's period of 
active service, to specifically include his in-service left 
ankle injury, diagnosed as a soft tissue injury of the left 
ankle.  The appellant has not provided any credible medical 
statements that would etiologically link his left ankle 
disability with active duty service.  Therefore, in light of 
the above, the Board concludes that a left ankle disability 
was not incurred in or aggravated by service.  Accordingly, 
service connection for a left ankle disability is denied.



ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disability.  

Entitlement to service connection for a low back disability 
is denied.  

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left ankle 
disability.

Entitlement to service connection for a left ankle disability 
is denied.  

New and material evidence having not been submitted, service 
connection for paroxysmal tachycardia, with Grade I systolic 
pulmonic murmur, is denied.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

